The opinion of the court was delivered by
Kalisch, J.
The relator was an assistant clerk in the office of the board of taxation of Hudson county. He had been in the employ of the board in the same capacity since 1906. For some time prior to the dismissal of the relator from his clerkship, the board, it seems, had under consideration • the great cost of conducting its business and for the purpose of reducing the expenses and in the interest of an economical administration of the office, and at the same time having due regard to the maintaining of efficient and proper service, decided to dispense with the services of some of its clerks. The board had a clerical force consisting of eight or nine clerks at an annual *361expense of $16,000. Its first step was to request the board of chosen freeholders of Hudson county that the appropriation going into effect December 1st, 1911, be reduced by the amount of $5,100, and, subsequently, on J uly 1st, 1911, the board of taxation, by resolution, directed that the services of three of its clerks, one of whom was the relator, should be dispensed with from and after August 1st, 1911.
The board of taxation in justification of its action contends—first, that the relator is not within the provisions of the Civil Service law of this state. Section 11 of that law provides: “The classified service shall include all persons in the paid service of the state or the municipalities thereof that may adopt the provisions of this act, not included in. the unclassified services.” Comp. Stat., p. 3799. Hudson county had not at the time of the employment or dismissal of the relator adopted the act; and it is further contended the relator was not in the paid service of the state.
There is no merit in the claim that the relator was not in the paid service of the state. The mere fact that the county paid him his salary does not, according to the reasoning in Pierson v. O'Connor, 25 Vroom 36, make him less a person in the paid service of the state.
Second. It is claimed that the testimony shows that the relator ivas not discharged nor removed, but that his office was abolished for the purpose of economy.
A fair reading of the testimony seems to bear out this claim. It was not the design of the Civil Service law to perpetuate offices regardless of the fact whether they were needed or not. The very spirit of good government intends that useless offices drawing revenue from a municipality or state should he abrogated, and it would be regarded as a betrayal of a solemn trust for a body politic to convert offices contemplated under the Civil Service law into sinecures or pension places.
The testimony satisfies us that the relator’s office was abolished for the purpose of economy and without any discrimination. on account of polities but in good faith, and hence was justifiable.
It is further to be observed that the action of the county *362board, recommending to the finance board that the appropriation be cut down to the amount of the annual salaries of' the three clerics dismissed, is strong evidence of good faith on the part of the board of taxation to get rid of unnecessary expense and is almost a conclusive answer to the relator’s claim that he was improperly removed or discharged.
The rule to show cause will be discharged.